Exhibit 10.12 Non-Employee Directors' Cash Compensation In fiscal 2012, non-employee directors of Synovis Life Technologies, Inc. (the “Company”) will receive cash compensation as outlined in the table below: Compensation Rate Fiscal 2012 Monthly Board member retainer $ Fee per Board meeting attended $ Fee per Audit Committee meeting attended $ Fee per Compensation Committee meeting attended $ Fee per Governance Committee meeting attended $ (1) (2) Annual stipend for Chairman of the Board $ Annual stipend for Audit Committee Chair $ Annual stipend for Compensation Committee Chair $ Annual stipend for Governance Committee Chair $ The Chairs of the Audit, Compensation, and Governance Committees of the Board of Directors (the “Board”) of the Company will receive 1.5 times the meeting fee for each committee meeting to reflect the work and preparation required as chair for such meetings. Effective November 1, 2011, if Directors are unable to attend meetings, they have the option of attending via teleconference.Directors attending meetings via teleconference will receive 50% of the meeting fee. Directors who are otherwise employees of the Company do not receive any additional compensation for their service on the Board or any of its committees.
